Citation Nr: 1021897	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08- 27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays,  Counsel






INTRODUCTION

The Veteran had active duty from October 1967 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss 
and tinnitus.  VA regulations indicate impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of exposure to high levels of noise on a 
daily basis during service.  According to his DD Form-214, 
the Veteran's military occupational specialty was a Morse 
Intercept Operator.  In his March 2007 statement, the Veteran 
indicated that he wore a headset 8 hours a day, 7 days a 
week.  While his service treatment are negative for any 
complaints, treatment, and/or diagnoses of hearing problems, 
he is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with the 
circumstances of his service.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, 
38 C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The Veteran asserts that he began to experience tinnitus 
problems less than one month after he was discharged from 
service.  

In support of his claim, the Veteran submitted statements, 
received in April 2007, from his spouse and mother-in-law, 
which indicate that the Veteran sought medical treatment from 
an ear, nose, and throat specialist in 1971 and was diagnosed 
with hearing loss and associated tinnitus.   The Board 
observes that the Veteran, in March 2007, submitted VA Forms 
21-4142, which provide authorization and consent to release 
information to the VA from the identified private physicians, 
Dr. Calhoun, and Dr. Swanson.  While the RO indicated that 
any records from these private physicians were either 
destroyed or otherwise unable to be located, it does not 
appear that VA actually requested the records.  Therefore, on 
remand, records from the identified private physicians should 
be requested.  

The first evidence currently of record showing hearing 
problems is a January 1984 private treatment record, which 
shows that the Veteran reported a history of bilateral 
tinnitus and progressive hearing loss over several years; the 
impression was moderate to severe sensorineural bilateral 
hearing loss.  Although three audiograms dated in the 1980's 
are associated with the claims folder, they only note decibel 
levels on a graph and it is unclear whether the speech 
recognition results comply with 38 C.F.R. § 4.85(a); the 
results were not certified by an audiologist.  However, in 
July 2007 was evaluated at a VA audiology clinic for hearing 
aids, at which time pure-tone audiometry testing revealed 
hearing loss within the meaning of 38 C.F.R. § 3.385.  

Therefore, in view of the competent lay evidence attesting to 
hearing loss and tinnitus since service, as well as the 
medical evidence showing the Veteran was evaluated for 
complaints of hearing loss since the 1980s, and the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a 
VA medical examination and opinion are needed to determine 
whether any currently diagnosed bilateral hearing loss and 
tinnitus are attributable to his military service.  


Accordingly, the case is REMANDED for the following action:

1.	The AMC should request all records 
pertinent to the Veteran from Dr. Calhoun 
and Dr. Swanson (see VA Forms 21-4142 
signed in March 2007).

2.	The Veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of any currently 
diagnosed bilateral hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including an audiogram, should 
be conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any bilateral hearing loss disability 
and tinnitus currently diagnosed, the 
examiner should express an opinion as to 
whether there is a 50% probability or 
greater that any such disability had its 
clinical onset in service or is otherwise 
related to active service.  The examiner 
should reconcile any opinion with the 
service treatment records, the Veteran's 
MOS as a Morse Intercept Operator, and 
the statements provided by the Veteran, 
his spouse, and mother-in-law.  The 
examiner should provide a comprehensive 
report, including a complete rationale 
for any conclusions reached.

3.	After the development requested above has 
been completed, the AMC should 
readjudicate the Veteran's service 
connection claims for bilateral hearing 
loss and tinnitus.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran is hereby advised that failure to report for his 
scheduled VA examination, without good cause, may have 
adverse consequences on this claim.  38 C.F.R. § 3.655 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

